DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/22/2021 with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant Argues: 
Independent Claim 1
Claim 1 recites, in pertinent part:
.. .receive a request for processing by one or more clients of a particular tenant,
authenticate the one or more clients of the particular tenant by a hosting security tool,
redirect the one or more clients of the particular tenant to a respective virtual portal by the hosting security tool, and

Notwithstanding the Examiner’s assertions, Applicant respectfully submits that Worral, Yang-Huffman, and Leamon, either alone or in combination, fail to disclose or suggest the above recited features of claim 1, as discussed and agreed to in the telephone interview conducted on January 26, 2021.
Examiner’s Response:  The examiner respectfully notes the following:  
With respect to the features of “...receive a request for processing by one or more clients of a particular tenant, authenticate the one or more clients of the particular tenant by a hosting security tool, redirect the one or more clients of the particular tenant to a respective virtual portal by the hosting security tool;” new grounds of rejection have been established.  Therefore the examiner finds arguments to this moot.  
	With respect to the features of “determine capacity utilization based on individually metered virtual portal usage,” Yang-Huffna teaches in [0025] -  Service consumption may also correspond to an amount of reserved bandwidth, the directness and/or speed of one or more communication paths, the quality of service of a customer's Internet connection, a number of messages transmitted and/or received, a measure of processing effort expended by a computer on a node remote from a particular user site on a network, such as for searching purposes, a number of data records searched through, or a combination of any of the foregoing; thus such concepts of determine capacity utilization based on individually metered virtual portal usage are taught.  Therefore the examiner finds this argument not persuasive.   


2/22/2021 with respect to Double Patenting have been fully considered but they are not persuasive. 
	Applicant Argues: 1. U.S. Patent No. 10,395,188.
Examiner’s Response:  The examiner disagrees.  The examiner notes as the claims have been amended and  Double Patenting rejection has been updated to reflect that ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,395,188 in view of ) in view of Tran et al. (US 2003/0033524 A1), and that such a combination discloses the aforementioned features.  Therefore the examiner finds this argument not persuasive/moot.
Applicant Argues: 2.  U.S. Patent No. 8,615,400
Examiner’s Response:  The examiner disagrees.  The examiner notes as the claims have been amended and  Double Patenting rejection has been updated to reflect that ground of nonstatutory double patenting as being unpatentable over Claim 4 of U.S. Patent No. 8,615,400 in view of Tran et al. (US 2003/0033524 A1), and that such a combination discloses the aforementioned features.  Therefore the examiner finds this argument not persuasive/moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claim(s) 1-4, 6-11, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worral et al. (US 2004/0078371 A1) in view of Tran et al. (US 2003/0033524 A1) and Yang-Huffman (US 2003/0115316 A1) and Leamon et al. (US 2002/0107891 A1).

Regarding Claim 1;
Worral discloses a method implemented in a computer infrastructure having computer executable code tangibly embodied on a computer readable memory or device being operable to:
	receive a request for processing by one or more clients of particular tenant ([0022] – users logging into a virtual site may access it through a unique url... uses may preferably validate against the information stored...)
	authenticate the one or more clients of the particular tenant ... ([0022] – users logging into a virtual site may access it through a unique url... uses may preferably validate against the information stored...);
	“logging-in” the one or more clients of the particular tenant to a respective virtual portal ([0022] – users logging into a virtual site may access it through a unique url... uses may preferably validate against the information stored...);
create a plurality of virtual portals which correspond with a plurality of tenants (FIG. 1 – Virtual Host and [0021] - FIG. 1 illustrates the supporting of several virtual hosts/portals, and several databases, by a single core software application. Referring to FIG. 1, several virtual hosts 10, 12, 14, and 16 and several databases 18, 20, 22, and 24 are shown. A common portal service infrastructure 26 may link each component. Each virtual host is capable of accessing and leveraging components made available via the portal's core infrastructure. The number of virtual hosts and databases shown in FIG. 1 is illustrative, and any number of hosts and databases may be supported by the core infrastructure 26);
configure each of the virtual portals with one or more virtual properties which comprise an indirect external data-source-based reference to an associated tenant... (FIG. 1 and [0020] - Each user who logs into a virtual site may access that virtual site through a unique uniform resource locator (URL) or other type of address. Based on the user's URL or other address of interest, the system may determine which virtual host should be used to support that user's access to the site and [0033]-[0034] – Table B – Name url) and a direct tenant specification which indicates an identification (ID) ([0032] - Thus, the virtualized architecture may segregate data at the database level by creating new partitions, i.e. table sets, for each Virtual Host. This may necessitate that a common schema exist that can be updated and replicated per the creation of a new Virtual Host, as discussed further hereinbelow with respect to administration groups and and [0033]-[0034] – Table B – VirtualHost ID/The Unique ID));
associate each of a plurality of tenants with the respective virtual portal based on one or more virtual portal properties of the respective virtual portal using a processor of the computer infrastructure ([0017] - In an embodiment, a Java-based application provides traditional and non-traditional service providers with a robust portal platform to provide a solution that is high scalable yet highly functional, this platform is designed to follow a concept referred to herein as "virtual instances" of the application and [0019]-[0020] and [0022]); 
[virtual portal usage...] by one or more portal... applications at each respective virtual portal ([0019] - Virtualization can be defined by considering multiple virtual network sites. Each site is preferably a unique "instance" of a portal user interface, coupled with a distinct data storage, such as a database and [0020]-[0022] and [0031]);
(FIG. 1 and [0033]-[0034] – Table B): 
configuring the respective virtual portal with an indication of an association with one of the plurality of tenants ([0033]-[0034] – Table B [0037] and [0039] - Global administrators may be provided with a listing of all virtual sites, and this listing may allow the creation, modification, and deletion of virtual sites, and may also allow access to edit configuration information of each of those virtual sites. Creation of a virtual site may include, for example, the providing of configuration information, a determining of the name of the virtual site's admin and user groups, registering any common navigation records that might change in a virtual site, and setting importing/synchronization of user data, among other functions.); and 
updating a routing mechanism to reflect the association ([0037] and [0039] - Global administrators may be provided with a listing of all virtual sites, and this listing may allow the creation, modification, and deletion of virtual sites, and may also allow access to edit configuration information of each of those virtual sites. Creation of a virtual site may include, for example, the providing of configuration information, a determining of the name of the virtual site's admin and user groups, registering any common navigation records that might change in a virtual site (e.g., form of updating a routing mechanism to reflect the association), and setting importing/synchronization of user data, among other functions);
Worral teaches concepts related to virtual portals and virtual portal usage of the respective virtual portals; however Worral fails to explicitly disclose:
receive a request for processing by one or more clients of a particular tenant; 

redirect the one or more clients of the particular tenant to a respective virtual portal by the hosting security tool;
individually meter virtual portal usage of the respective virtual portal, by one or more clients of portal proprietary applications at each respective virtual portal; 
determine a fee amount for each of the plurality of tenants based on the individually metered virtual portal usage;
determine capacity utilization based on the individually metered virtual portal usage;
However, in an analogous art, Tran teaches
receive a request for processing by one or more clients of a WS (Tran, [0023] and [0043] and [0046] - AS 310 receives client service requests to WS 210 via a client authentication software APIs and importantly authenticates such requests); 
authenticate the one or more clients of the WS by a hosting security tool (Tran, [0023] - Embodiments of the invention include a pluggable authentication service module which verifies the identity of a user. The authentication service further creates and validates a portal session while redirecting a user's wireless client device to an appropriate portal application and [0043] - Wireless Server 210 (WS) comprises, Authentication logic 310, Authentication Modules 320 and [0046] - AS 310 is the first part of the wireless server 210 that comes into contact with the end-user. AS 310 receives client service requests to WS 210 via a client authentication software APIs and importantly authenticates such requests. AS 310 verifies the identity of a user, creates and validates a portal session and redirects the user's client to an appropriate wireless application. As used throughout this application, a "client" refers to independent wireless devices which may connect to the wireless server. In accordance with embodiments of the present invention, AS 310 performs client or device specific authentication as defined with device specific parameters.)
redirect the one or more clients of the WS to a respective ... portal by the hosting security tool (Tran, [0023] and [0043] and [0046]).
Therefore, it would have been obvious at the time the invention was made to combine the teachings of Tran to the particular tenant and virtual portal of Worral to include receive a request for processing by one or more clients of a WS; authenticate the one or more clients of the WS by a hosting security tool; redirect the one or more clients of the WS to a respective ... portal by the hosting security. One would have been motivated to combine the teachings of Tran to provide users with a means for providing a custom authentication procedure for the client (Tran, [0025]).
Further, in an analogous art, Yang-Huffman teaches
 individually meter ... usage ..., by the one or more ... applications at a [site] (Yang-Huffman, [0025], [0031], [0037], and [0044] – Internet usage metering information); 
determine capacity utilization based on the individually metered virtual portal usage (Yang-Huffman, [0025] -  Service consumption may also correspond to an amount of reserved bandwidth, the directness and/or speed of one or more communication paths, the quality of service of a customer's Internet connection, a number of messages transmitted and/or received, a measure of processing effort expended by a computer on a node remote from a particular user site on a network, such as for searching purposes, a number of data records searched through, or a combination of any of the foregoing);
determine a fee amount for each of the plurality of [customers] based on the individually metered ... usage (Yang-Huffman, [0025], [0031] - In a preferred embodiment, activity for which customers may be billed includes, but is not limited to, a quantity of data transmitted from a network to the customer, a quantity of data transmitted from a customer to a network, a quantify of data accessed or searched through during an Internet session, a measure of processing activity undertaken in response to a customer request by a computing node coupled to a network accessed by the customer, or a combination of any of the foregoing and [0037], and [0044] – Internet usage metering information which in turn may be beneficially employed to generate billing information). 
Therefore, it would have been obvious at the time the invention was made to combine the teachings of Yang-Huffman to the plurality of tenants Worral and Tran to include similar concepts of individually meter ... usage ..., by one or more ... applications at a [site] determine capacity utilization based on the individually metered virtual portal usage, and determine a fee amount for each of the plurality of [customers] based on the individually metered ... usage.  One would have been motivated to combine the teachings of Yang-Huffman to Worral and Tran to provide users with a means for metering and billing for consumption of such services (Yang-Huffman, [0003]).
Further, in an analogous art, Leamon teaches ... one or more clients of portal proprietary applications at [a respective Internet Portal] (Leamon, [0021]).
Therefore, it would have been obvious at the time the invention was made to combine the teachings of Leamon to the method of Worral and Tran and Yang-Huffman to include ... one or more clients of portal proprietary applications at [a respective Internet Portal]. One would have been motivated to combine the teachings of Leamon to Worral and Tran and Yang-Huffman to provide users with a means for ensuring that information is “correctly processed” (Leamon, as reasonably constructed form, [0021]).

Regarding Claim 2;
Worral in view of Tran and Yang-Huffman and Leamon disclose the method to Claim 1.
Worral further teaches wherein the associating is a one-to-one mapping of each of the plurality of tenants with a single virtual portal of the plurality of virtual portals, such that each of the plurality of virtual portals is only associated with a particular tenant of the plurality of tenants ([0017] - In an embodiment, a Java-based application provides traditional and non-traditional service providers with a robust portal platform to provide a solution that is high scalable yet highly functional, this platform is designed to follow a concept referred to herein as "virtual instances" of the application and [0019] - Virtualization can be defined by considering multiple virtual network sites. Each site is preferably a unique "instance" of a portal user interface, coupled with a distinct data storage, such as a database and [0020]] and [0031]-[0032] - Each virtual site's data may preferably be completely partitioned from the other virtual sites, meaning that a user for server1 cannot log in to server2 and vise versa, unless the user is a member of a global Admin group, nor can individual users access data or applications from any of the other virtual sites. Within a virtual site, the security on data may be managed by the specific application code. For example, data security within a virtual site may be based on group affiliation, security rights, and/or the manner in which specific class implementers choose to handle security.).

Regarding Claim 3;
Worral in view of Tran and Yang-Huffman and Leamon disclose the method to Claim 1.
([0020] - URL).

Regarding Claim 4;
Worral in view of Tran and Yang-Huffman and Leamon disclose the method to Claim 1.
Worral further discloses further comprising establishing a new virtual portal for a new tenant ([0039] – may allow creation...)

Regarding Claim 6;
Worral in view of Tran and Yang-Huffman and Leamon disclose the method to Claim 1.
Worral further discloses wherein the routing mechanism comprises one of a unique uniform resource locator (URL) and a redirect mechanism ([0020]-[0022] – unique URL and [0039] - Creation of a virtual site may include, for example, the providing of configuration information, a determining of the name of the virtual site's admin and user groups, registering any common navigation records that might change in a virtual site, and setting importing/synchronization of user data, among other functions).

Regarding Claim 7;
Worral in view of Tran and Yang-Huffman and Leamon disclose the method to Claim 1.
Worral further discloses wherein the computer executable code tangibly embodied on the computer readable medium is further operable to: permit the one or more clients to request web portal usage ([0020] – Each user who logs into a virtual site may access that virtual site through a unique uniform resource locator URL)...); and connect the one or more clients to a virtual portal associated with the particular tenant ([0020]-[0022]).

Regarding Claim 8;
Worral in view of Tran and Yang-Huffman and Leamon disclose the method to Claim 1.
Worral further discloses ... virtual portal usage by the one or more clients at each respective virtual portal ([0020]-[0022]) and concepts related to respective virtual portals ([0020]-[0022])
Yang-Huffman further teaches wherein the individually metering ... usage by the one or more clients at each respective ... further comprises metering a total session time of usage by the one or more clients ... (Yang-Huffman, Abstract - The present invention is directed to a system and method for metering Internet usage, including monitoring Internet usage by a customer, logging data processing resource consumption by the monitored Internet usage, and determining a quantity of data processing resource consumption logged within a defined time period by the customer and [0025], [0031], [0037], and [0044] – Internet usage metering information).

Regarding Claim 9;
Worral in view of Tran and Yang-Huffman and Leamon disclose the method to Claim 1.
Worral further discloses ... information of the one or more clients containing associations between the each of the plurality of tenants and the respective virtual portal ([0020]-[0022]) and concepts related respective virtual portals and virtual portal usage ([0020]-[0022]).  
 (Yang-Huffman, FIG. 7); and storing ...usage data in a database (Yang-Huffman, FIG. 7).

Regarding Claim 10;
Worral in view of Tran and Yang-Huffman and Leamon disclose the method to Claim 1.
Worral further discloses further comprising registering the association of each of the plurality of tenants with the respective virtual portal (([0017] - In an embodiment, a Java-based application provides traditional and non-traditional service providers with a robust portal platform to provide a solution that is high scalable yet highly functional, this platform is designed to follow a concept referred to herein as "virtual instances" of the application and  [0019] - Virtualization can be defined by considering multiple virtual network sites. Each site is preferably a unique "instance" of a portal user interface, coupled with a distinct data storage, such as a database [0039] - Creation of a virtual site may include, for example, the providing of configuration information, a determining of the name of the virtual site's admin and user groups, registering any common navigation records that might change in a virtual site, and setting importing/synchronization of user data, among other functions);

Regarding Claim 11;
Worral in view of Tran and Yang-Huffman and Leamon disclose the method to Claim 1.
Worral further discloses generating an application access ([0020]-[0022]) and concepts related respective virtual portals and virtual portal usage ([0020]-[0022]).  
(Yang Huffman, FIG. 7).

Regarding Claim 14;
Worral in view of Tran and Yang-Huffman and Leamon disclose the method to Claim 1.
Worral further discloses further comprising: deploying portal ... applications associated with each of the plurality of tenants to each respective said virtual portal ([0018] - In an embodiment, the present invention provides multiple Web site portals to users of the Internet. The present invention also encompasses non-Web based and non-Internet based portals, such as portals to an intranet, portals to a wireless communications network, portals to a broadcast network, and other systems for accessing other types of communications, as will be apparent to one skilled in the art. In addition to the exemplary Java-based application mentioned herein above, one skilled in the art will recognize that other programming languages and methodologies, such as C++, XML, or .NET,. for example, may be used and [0020]); and
routing one or more clients associated with each of the plurality of tenants to the deployed portal ... applications of each respective said virtual portal associated with each of the plurality of tenants ([0018] and [0020]);. 
Leamon further teaches portal proprietary applications (Leamon, [0021]).

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worral et al. (US 2004/0078371 A1) in view of Tran et al. (US 2003/0033524 A1) and Yang-Huffman (US 2003/0115316 A1) and Leamon et al. (US 2002/0107891 A1) and further in view of Johnson et al. (US 2002/0049841 A1) and Eisendrath et al. (US 7,437,457 B1).
Regarding Claim 12;
Worral in view of Tran and Yang-Huffman and Leamon disclose the method to Claim 11.
Worral further discloses concepts related tenants, clients associated with each of the plurality of the tenants, respective virtual portals and virtual portal usage ([0017], [0019], and [0020]-[0022]).  Worral further discloses wherein each respective virtual portal is configured to comprise at least one web application ([0029] and [0031]).
	Yang-Huffman further teaches wherein the determining the fee amount for each of the ... based on the individually metered virtual portal usage further comprises:  determining a first fee amount for each of the ... based on log records of the individually metered ... (FIG. 7 and [0037]); ....and the individually metering virtual portal usage by the one or more clients at each respective virtual portal comprises metering a number of transaction counts for each web search utilizing a specific search engine via the respective virtual portal ([0025])...
Worral in view of  Tran and Yang-Huffman and Leamon fail to explicitly disclose: ... determining a second fee amount for each of the plurality of tenants based on aggregated user data for all of one or more client virtual portal usage at each of the plurality of tenants associated with each respective virtual portal and the individually metering virtual portal usage by the one or more clients at each respective virtual portal comprises ... a number of log-ins on the respective virtual portal, and a number of concurrent users of the respective virtual portal.
However, in an analogous art, Johnson further teaches ... determining a second fee amount for each of the plurality of tenants based on aggregated user data for all of one or more client ... portal usage at each of the plurality of tenants associated with each respective ... portal (Johnson, [0262] - Referring now to FIG. 8 in more detail, business objectives may be defined in step 1210 and may include objectives such as service definition objectives (e.g., delivery of continuous broadcast, non-continuous and/or stored information, management of unique/non-unique information, anticipated number of simultaneous subscribers and/or simultaneous streams, event (e.g., stream) duration, system resources (e.g. bandwidth) per subscriber, etc.), service differentiation objectives (e.g., horizontal and/or vertical differentiation between different entities, differentiation based on quality/cost plan, differentiation based on type of information request, differentiation based on user/subscriber and/or user/subscriber characteristics, etc.), service level agreement objectives (e.g., CoS priority, QoS etc.), service metering objectives and/or service monitoring objectives (e.g., subscriber flow performance, tenant class performance or individual tenant performance, aggregate system performance, individual subsystem performance, etc.), service reporting objectives (e.g., billing log generation, tracking adherence to SLA, tracking utilization of system and/or subsystems, tracking subscriber and/or content activity, etc.), information processing management objectives (e.g., admission and/or prioritization of requests based on tenant class or individual tenant identity, overflow treatment, etc.), and/or service classes (e.g., desired number and/or types of service classes, etc.). Such objectives may be defined in any manner suitable for communicating the same, for example, from a system purchaser/user to an information management system supplier. Types of objectives that may be defined include one or more pre-defined types of variables, and/or may include one or more custom objective aspects) and the individually metering ... portal usage by the one or more clients at each respective ... portal  (Johnson, [0262] - Referring now to FIG. 8 in more detail, business objectives may be defined in step 1210 and may include objectives such as service definition objectives (e.g., delivery of continuous broadcast, non-continuous and/or stored information, management of unique/non-unique information, anticipated number of simultaneous subscribers and/or simultaneous streams, event (e.g., stream) duration, system resources (e.g. bandwidth) per subscriber, etc.), service differentiation objectives (e.g., horizontal and/or vertical differentiation between different entities, differentiation based on quality/cost plan, differentiation based on type of information request, differentiation based on user/subscriber and/or user/subscriber characteristics, etc.), service level agreement objectives (e.g., CoS priority, QoS etc.), service metering objectives and/or service monitoring objectives (e.g., subscriber flow performance, tenant class performance or individual tenant performance, aggregate system performance, individual subsystem performance, etc.), service reporting objectives (e.g., billing log generation, tracking adherence to SLA, tracking utilization of system and/or subsystems, tracking subscriber and/or content activity, etc.), information processing management objectives (e.g., admission and/or prioritization of requests based on tenant class or individual tenant identity, overflow treatment, etc.), and/or service classes (e.g., desired number and/or types of service classes, etc.). Such objectives may be defined in any manner suitable for communicating the same, for example, from a system purchaser/user to an information management system supplier. Types of objectives that may be defined include one or more pre-defined types of variables, and/or may include one or more custom objective aspects).  As reasonably constructed from the citation tenant class performance or individual tenant performance or aggregate system performance can be monitored in which service reporting objectives (e.g. billing log generation can be conducted).
Therefore, it would have been obvious at the time the invention was made to combine the teachings of Johnson to the method of Worral in view of  Tran and Yang-Huffman and Leamon to include ...determining a second fee amount for each of the plurality of tenants based on aggregated user data for all of one or more client virtual portal usage at each of the plurality of tenants associated with each respective virtual portal and the individually metering virtual portal (Johnson, [0008]).
However, in an analogous art, Eisendrath further teaches  ...metering ... usage by the one or more clients at each respective ... comprises ... a number of log-ins on the respective ..., and a number of concurrent [logins] ... (Eisendrath, col. 13, lines 42-53 - In yet another implementation, the authentication server 142 processes all logins to grant or deny access to the online service provider system 150, regardless of how many associated user identities are currently logged into the online service provider system 150. In this implementation, the authentication server 142 tracks the number and duration of concurrent logins by connection type. The authentication server 142 accesses and updates a concurrent login history data record accordingly as discussed previously. A billing system 148 accesses the concurrent login history data record and thereby passes the additional costs arising from concurrent logins to the customer). As reasonably constructed from the citation history data reflects number of log-ins which include a number of concurrent logins.  
Therefore, it would have been obvious at the time the invention was made to combine the teachings of Eisendrath to the method of Worral in view of  Tran and Yang-Huffman and Leamon and Johnson to include  ...metering ... usage by the one or more clients at each respective ... comprises ... a number of log-ins on the respective ..., and a number of concurrent [logins]. One would have been motivated to combine the teachings of Eisendrath to Worral in view of  Tran and Yang-Huffman and Leamon and Johnson to provide passing additional costs arising from logins ... to the [entity] (Eisendrath, col. 13, lines 42-53).
13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worral et al. (US 2004/0078371 A1) in view of Tran et al. (US 2003/0033524 A1) and Yang-Huffman (US 2003/0115316 A1) and Leamon et al. (US 2002/0107891 A1) and further in view of Sobel et al. (US 2009/0249313 A1).

Regarding Claim 13;
Worral in view of Tran and Yang-Huffman and Leamon disclose the method to Claim 1.
	Worral further discloses concepts of one or more client’s virtual portal usage at each of the plurality of tenants associated with each respective virtual portal ([0020]).
Worral in view of Tran and Yang-Huffman and Leamon fail to explicitly disclose further comprising performing data aggregation by aggregating user data for all of the one or more client...usage ...
However, in an analogous art, Sobel teaches further comprising performing data aggregation by aggregating user data for all of the one or more client...usage ... (Sobel, [0021] - In some embodiments the server computer system 90 may aggregate the respective usage information received from the plurality of client computers 82 such that the aggregated usage information indicates how frequently each of the features is used across the plurality of client computers 82). 
Therefore, it would have been obvious at the time the invention was made to combine the teachings of Sobel to the method of Worral in view of Tran and Yang-Huffman and Leamon to include further comprising performing data aggregation by aggregating user data for all of the one or more client...usage. One would have been motivated to combine the teachings of Sobel to (Sobel, [0021]).
	
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worral et al. (US 2004/0078371 A1) in view of Tran et al. (US 2003/0033524 A1) and Yang-Huffman (US 2003/0115316 A1) and Leamon et al. (US 2002/0107891 A1) and further in view of Thibeault (US 2007/0198633 A1).

Regarding Claim 15;
Worral in view of Tran and Yang-Huffman and Leamon disclose the method to Claim 1.
Worral in view of Tran and Yang-Huffman and Leamon fail to explicitly disclose wherein the routing mechanism is a redirect mechanism during an authorization process such as an internet protocol (IP) router redirect.
However, in an analogous art, Theibeault teaches concepts of wherein the routing mechanism is a redirect mechanism during an authorization process such as an internet protocol (IP) router redirect (Theibeault, [0085] - A block diagram illustrating the authentication server of the present invention in more detail is shown in FIG. 4. The authentication server, generally referenced 150, comprises an IP redirection module 152, IP authentication module 154 and an MMS user information database 156. The authentication service is a third party service provided by a remote server that can reside anywhere on the Internet. Its purpose is to relay the location of multimedia servers to requesting multimedia clients. The operation of the various components of the authentication server will now be described in more detail). 
(Theibeault, [0002] and [0089]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,395,188 in view of  in view of Tran et al. (US 2003/0033524 A1).
 Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 5 of U.S. Patent No. 10,395,188 recites substantially similar subject matter of: create a plurality of virtual portals which correspond with a plurality of tenants; configure each of the virtual portals with one or more virtual properties which comprise an indirect external data-source-based reference to an associated tenant and a direct tenant specification which includes an identification (ID); associate each of the plurality of tenants with a respective virtual portal based on one or more virtual portal properties of the respective virtual portal using 
Claim 5 of U.S. Patent No. 10,395,188 fails to explicitly disclose:
receive a request for processing by one or more clients of a particular tenant; 
authenticate the one or more clients of the particular tenant by a hosting security tool;
redirect the one or more clients of the particular tenant to a respective virtual portal by the hosting security tool;
However, in an analogous art, Tran teaches receive a request for processing by one or more clients of a WS (Tran, [0023] and [0043] and [0046] - AS 310 receives client service requests to WS 210 via a client authentication software APIs and importantly authenticates such requests); authenticate the one or more clients of the WS by a hosting security tool (Tran, [0023] - Embodiments of the invention include a pluggable authentication service module which verifies the identity of a user. The authentication service further creates and validates a portal session while redirecting a user's wireless client device to an appropriate portal application and [0043] - Wireless Server 210 (WS) comprises, Authentication logic 310, Authentication Modules 320 and [0046] - AS 310 is the first part of the wireless server 210 that comes into contact with the end-user. AS 310 receives client service requests to WS 210 via a client authentication software APIs and importantly authenticates such requests. AS 310 verifies the identity of a user, creates and validates a portal session and redirects the user's client to an appropriate wireless application. As used throughout this application, a "client" refers to independent wireless devices which may connect to the wireless server. In accordance with embodiments of the present invention, AS 310 performs client or device specific authentication as defined with device specific parameters.) redirect the one or more clients of the WS to a respective ... portal by the hosting security tool (Tran, [0023] and [0043] and [0046]).
Therefore, it would have been obvious at the time the invention was made to combine the teachings of Tran to the particular tenant and virtual portal of Claim 5 of U.S. Patent No. 10,395,188 to include receive a request for processing by one or more clients of a WS; authenticate the one or more clients of the WS by a hosting security tool; redirect the one or more clients of the WS to a respective ... portal by the hosting security. One would have been motivated to combine the teachings of Tran to provide users with a means for providing a custom authentication procedure for the client (Tran, [0025]).
As shown, such a recitation is similar to that of Claim 1 of the Instant Application, and thus rejected under nonstatutory double patenting.
Regarding 2-4 and 6-14, claims 2-4 and 6-14 depend from independent claim 1 respectively and inherit the Double Patenting rejection. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 8,615,400. in view of  in view of Tran et al. (US 2003/0033524 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 4 of U.S. Patent No. 8,615,400 recites substantially similar subject matter of: associate each of a plurality of tenants with a respective virtual portal based on one or more virtual portal properties of the respective virtual portal using a processor of the computer infrastructure, wherein the one or more virtual portal properties comprises an indirect external data-source-based reference to the associated tenant; individually meter virtual portal usage by the one or more clients of the portal proprietary applications at each respective virtual portal; and determine a fee amount for the each of the plurality of tenants based on an aggregate sum of the individually metered virtual portal usage by the one or more clients associated with each of the plurality of the tenants, wherein: the associating is a one-to-one mapping of each of the plurality of tenants with a single virtual portal of the plurality of virtual portals, such that each of the plurality of virtual portals is only associated with a particular tenant of the plurality of tenants; and the individually metering virtual portal usage by the one or more clients at each respective virtual portal comprises metering at least one of: a number of log-ins on the respective virtual portal; a number of concurrent users of the respective virtual portal; and a number of transaction counts for a particular action via the respective virtual portal As reasonably constructed represents forms determinations regarding capacity utilization and [Claim 4] wherein 
Claim 4 of U.S. Patent No. 8,615,400 fails to explicitly disclose:
receive a request for processing by one or more clients of a particular tenant; 
authenticate the one or more clients of the particular tenant by a hosting security tool;
redirect the one or more clients of the particular tenant to a respective virtual portal by the hosting security tool;
However, in an analogous art, Tran teaches receive a request for processing by one or more clients of a WS (Tran, [0023] and [0043] and [0046] - AS 310 receives client service requests to WS 210 via a client authentication software APIs and importantly authenticates such requests); authenticate the one or more clients of the WS by a hosting security tool (Tran, [0023] - Embodiments of the invention include a pluggable authentication service module which verifies the identity of a user. The authentication service further creates and validates a portal session while redirecting a user's wireless client device to an appropriate portal application and [0043] - Wireless Server 210 (WS) comprises, Authentication logic 310, Authentication Modules 320 and [0046] - AS 310 is the first part of the wireless server 210 that comes into contact with the end-user. AS 310 receives client service requests to WS 210 via a client authentication software APIs and importantly authenticates such requests. AS 310 verifies the identity of a user, creates and validates a portal session and redirects the user's client to an appropriate wireless application. As used throughout this application, a "client" refers to independent wireless devices which may connect to the wireless server. In accordance with embodiments of the present invention, AS 310 performs client or device specific authentication as defined with device specific parameters.) redirect the one or more clients of the WS to a respective ... portal by the hosting security tool (Tran, [0023] and [0043] and [0046]).
Therefore, it would have been obvious at the time the invention was made to combine the teachings of Tran to the particular tenant and virtual portal of U.S. Patent No. 8,615,400 to include receive a request for processing by one or more clients of a WS; authenticate the one or more clients of the WS by a hosting security tool; redirect the one or more clients of the WS to a respective ... portal by the hosting security. One would have been motivated to combine the teachings of Tran to provide users with a means for providing a custom authentication procedure for the client (Tran, [0025]).
As shown, such a recitation is similar to that of Claim 1 of the Instant Application, and thus rejected under nonstatutory double patenting.
 Regarding 2-4 and 6-14, claims 2-4 and 6-14 depend from independent claim 1 respectively and inherit the Double Patenting rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627